State of New York
Court of Appeals
                                                        This memorandum is uncorrected and subject to
                                                      revision before publication in the New York Reports.




 No. 15
 The Moore Charitable Foundation,
 et al.,
          Appellants,
       v.
 PJT Partners, Inc., et al.,
          Respondents,
 et al.,
          Defendant.




 Stephen Shackelford, Jr., for appellants.
 Aidan Synnott, for respondents.




 Reargument ordered for a future Court session. Judges Rivera, Garcia, Wilson, Singas,
 Cannataro and Troutman concur. Chief Judge DiFiore took no part.



 Decided February 15, 2022